Per curiam.
The Court having reviewed the Notice of Compliance with Conditions submitted by the Office of the General Counsel of the State Bar of Georgia, and it appearing that Clifford E. Hardwick IV has complied with all of the conditions for reinstatement following his suspension by this Court, see In the Matter of Hardwick, 297 Ga. 808 (777 SE2d 442) (2015), it is hereby ordered that Hardwick be reinstated to the practice of law in the State of Georgia.

Reinstated.


All the Justices concur.